On Application for Rehearing
En Banc.
Per Curiam:
In its application for rehearing, Associates Discount Corporation alleges that since the trial of the case plaintiffs have recovered from Hess Curry sums of money approximately totaling the purchase price of the automobile which he sold to plaintiffs. It contends, as an alternative plea, that the order for remand “should be enlarged so as to permit the District Court to receive evidence of other mitigating circumstances, including, but not limited to the recovery by the plaintiffs of a portion of the purchase price paid to Hess Curry.’’
It was our purpose in remanding the case originally to permit the district court to receive additional evidence which might be relevant pertaining to damages. We concede that this purpose was not clearly stated in our opinion.
In order to remove this uncertainty, the original judgment which we rendered in this matter is amended and restated to decree that the judgment appealed from is reversed, and this case is remanded to the trial court in order: (l)That that court may receive evidence pertaining to damages, including, but not limited to the recovery by the plaintiffs of a portion of the purchase price paid to Hess Curry, and (2) that the trial court may then rule upon the amount of damages which should be awarded Mr. and Mrs. Kaplan for the wrongful conversion of their automobile by defendant.
Subject to this amendment or restatement of our original judgment, the application of Associates Discount Corporation for rehearing is denied. Since we are modifying our original judgment to some extent the parties will be permitted to apply again for a rehearing.
Rehearing denied.